Citation Nr: 1503740	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for bronchial asthma.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to an initial rating higher than 10 percent for sinusitis (previously rated as pansinusitis due to nasal deflection), prior to June 3, 2011.  

8.  Entitlement to an initial rating higher than 50 percent for sinusitis, since June 3, 2011.

9.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010, January 2012, and November 2013 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Veteran filed a VA Form 21-22 revoking the power of attorney of record in favor of Disabled American Veterans.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file. 

The Veteran perfected an appeal of the denial of service connection for a left ankle disability in a July 2010 rating decision, and the issue was certified on appeal to the Board.  On the March 2012 VA Form 9, the Veteran indicated he desired a Board hearing via videoconference.  The Veteran was not afforded opportunity for the requested Board hearing.  

In addition, the July 2010 rating decision reflects service connection was granted for pansinusitis due to nasal deflection.  The Veteran filed a notice of disagreement with the initial 10 percent rating assigned under 38 C.F.R. § 4.97, hyphenated Diagnostic Code 6502-6522.  In June 2011, after issuance of the February 2012 statement of the case, the Veteran perfected a timely appeal.  The November 2013 rating decision reflects that, in effect, the disability was characterized as sinusitis and a 50 percent rating was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6510, effective June 3, 2011.  Although the decision notes that the 50 percent rating is the maximum rating under Diagnostic Code 6510 and represented a full grant of the benefit sought, the decision does not address a higher rating for the disability during the appeal period, prior to June 3, 2011, and the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Regardless, the Veteran was not afforded the Board hearing via videoconference requested in his substantive appeal.  As such, the issue of entitlement to higher rating claims for sinusitis is reflected on the title page.  

The issues of entitlement to service connection for a low back disability, sleep apnea, bronchial asthma, tinnitus, and a left ankle disability, along with initial higher ratings for sinusitis, prior to, and since, June 3, 2011, and an initial rating higher than 50 percent for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a July 1985 rating decision, service connection for a back disability was denied; evidence received since the July 1985 rating decision regarding service connection for a back disability is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a service connection claim for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 1985 rating decision, service connection for low back strain with abnormality at L4 was denied based on a finding that the back condition was congenital and not aggravated by service.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

The evidence added to the record includes not only the Veteran's testimony at the hearing but also the December 2011 VA examination report showing a diagnosis of degenerative disc disease of the lumbar spine.  The evidence, particularly when considered in light of the service treatment records reflecting complaints of back pain, raises a reasonable possibility of substantiating the claim.  

The evidence is new and material.  Reopening is warranted. 


ORDER

The application to reopen the claim of service connection for a back disability is granted.  


REMAND

The Veteran seeks service connection for obstructive sleep apnea on a direct basis or as secondary to service-connected chronic sinusitis (previously rated as pansinusitis due to nasal deflection).  In his January 2014 correspondence, he noted that private medical professionals told him that his sleep apnea may be caused by a broken nose and sleep deprivation during service.  An April 1982 service treatment record reflects history of a nose injury while boxing; an assessment of tonsillitis was entered in August 1982; and a history of a broken nose was noted in February 1985.  In addition, VA medical records reflect he was started on a continuous positive airway pressure (CPAP) machine in June 2011 for sleep apnea.  In a November 2012 statement in support of the claim, a fellow service member noted having been assigned to the same barracks as the Veteran.  He added that he was awoken on a nightly basis by the Veteran's loud snoring, choking, and gasping for air.  He stated that he continues to observe the same symptoms when he visits the Veteran from time to time.  A VA examination is warranted for an opinion as to the nature and etiology of the Veteran's diagnosed sleep apnea.  

With respect to service connection for bronchial asthma, in January 2014 and at the hearing before the undersigned, the Veteran stated that was exposed to "CS" gas with every training exercise, and that he also processed through a gas chamber multiple times during service.  The Board notes that a June 1982 service treatment record reflects complaints of chest pain after hitting his chest on a log while running on the confidence course.  In addition, VA treatment records, to include an October 2010 record, note chronic asthma.  In view of the Veteran's testimony and the evidence, the Board finds that a VA examination is warranted with respect to the nature and etiology of the Veteran's respiratory symptoms.  

In addition, the Veteran seeks service connection for a back disability.  Service treatment records reflect complaints of lower back pain, to include in May 1983 and January 1985, and assessments included muscle strain and low back pain.  The July 1985 rating decision reflects the AOJ's determination that the Veteran's low back strain with abnormality at L4 was congenital and not aggravated by service.  

In an October 2014 statement, the Veteran's brother noted that the Veteran had complained of back pain since the injury during service.  Although the December 2011 VA examination opinion is that it is less than likely that degenerative disc disease of the lumbar spine is related to service, the examiner did not sufficiently address the competent lay evidence, to include the in-service back injuries and the Veteran's report of having had back pain ever since service.  The opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his back disability.  

Additionally, the Veteran seeks service connection for tinnitus.  Although the December 2011 VA audio examiner opined that the Veteran's tinnitus is not likely related to service noting no documented complaints during service, a November 1984 service treatment record reflects complaints of ear pain.  In addition, an August 2001 VA treatment record reflects the right tympanic membrane was not fully visualized.  The examiner did not sufficiently address the Veteran's competent report of having had tinnitus as a result of noise exposure in association with tanks, trucks, tracks, and artillery in association with duties as a mechanic, as well as during field exercises.  Further, an opinion was not provided with respect to whether the Veteran's tinnitus is caused or aggravated by service-connected sinusitis.  The opinion is inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his tinnitus.  

Prior to the examinations, any outstanding records of pertinent treatment must be obtained and added to the record.  

With respect to service connection for a left ankle disability and higher ratings for sinusitis, on the March 2012 VA Form 9 the Veteran indicated he desired a Board hearing via videoconference.  He has not been scheduled for the requested hearing with respect to those issues.  

Lastly, the record reflects the Veteran filed a notice of disagreement in August 2014 with the initial 50 percent rating assigned for PTSD in the November 2013 rating decision.  A statement of the case pertaining to an initial rating higher than 50 percent for PTSD is not associated with the record.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing via videoconference with respect to the issue of service connection for a left ankle disability, and with respect to the issue of higher ratings for service-connected sinusitis.  

2.  Issue a statement of the case regarding entitlement to a rating higher than 50 percent for PTSD.  The issue is to be certified to the Board only if a timely substantive appeal is received.

3.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

4.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire record is to be reviewed by the examiner.   

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is related to the Veteran's active service, or is caused by or aggravated by service-connected chronic sinusitis.  The opinion must address the Veteran's competent report of symptoms and with respect to the opinion on sinusitis and sleep apnea, both causation and aggravation must be addressed or the opinion will be deemed inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of sleep apnea prior to aggravation by sinusitis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA asthma/respiratory examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner must opine to whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disorder, to include asthma, is related to the Veteran's active service, or is caused by or aggravated by service-connected chronic sinusitis.  The opinion must address the Veteran's competent report of symptoms and with respect to the relationship between any current respiratory disability and chronic sinusitis, both causation and aggravation must be addressed or the opinion will be deemed inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the respiratory disability prior to aggravation by chronic sinusitis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner must opine as to whether a lumbar spine disability, to include low back strain with abnormality at L4, clearly and unmistakably existed prior to service entrance in February 1982, and if so, whether it was clearly and unmistakably not aggravated by service?

Note: the term "clear and unmistakable" means obvious and manifest; it cannot be misinterpreted or misunderstood.  It must be undebatable.  A Veteran's reported history of a disability prior to service is not sufficient in and of itself to demonstrate that the disability clearly and unmistakably preexisted service.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

If a lumbar spine disability did not both exist prior to service entrance and was not aggravated during service, the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability, to include degenerative disc disease or arthritis, had its onset during service or within the initial year after separation, or is otherwise related to service.  The opinion must address the Veteran's (and other lay persons) competent reports of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA tinnitus examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus is related to his active service, to include noise exposure, or is caused by or aggravated by service-connected chronic sinusitis.  The opinion must address the in-service complaints of ear pain, as well as Veteran's competent report of symptoms.  With respect to the opinion on the relationship between service-connected chronic sinusitis and tinnitus, the examiner must address both causation and aggravation or the opinion will be deemed inadequate.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the tinnitus prior to aggravation by chronic sinusitis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


